21 F.3d 1117
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Tyrone KELLEY, aka "Trouble", Defendant-Appellant.
No. 90-30206.
United States Court of Appeals, Ninth Circuit.
Submitted March 23, 1994*Decided March 29, 1994.

Before:  FLETCHER, BRUNETTI and TROTT, Circuit Judges.


1
MEMORANDUM**


2
Tyrone Kelley appeals his conviction and 70-month sentence imposed following a jury trial for distribution of cocaine base in violation of 21 U.S.C. Sec. 812.  Pursuant to  Anders v. California, 386 U.S. 738 (1967), Kelley's counsel submitted a brief stating that he finds no meritorious issues for review.  Counsel also filed a motion to withdraw as counsel of record.  Our independent review of the record pursuant to  Penson v. Ohio, 488 U.S. 75, 83 (1988), discloses no issues for review.


3
The motion of counsel to withdraw is GRANTED and the conviction and sentence are AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3